      Case: 4:17-cr-00116-MPM-JMV Doc #: 57 Filed: 09/14/20 1 of 1 PageID #: 143




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA                                                        PLAINTIFF

VS.                                         CRIMINAL NO.: 4:17-CR-116-MPM-JMV-1

ANDY JONES                                                                     DEFENDANT



                                 ORDER DENYING BOND

       This matter came before the court on Defendant's Motion for Bond, Docket [53]. The

court having heard and considered the arguments of counsel finds the Motion for Bond should be

and is hereby DENIED.

        The defendant is detained and shall remain in the custody of the United States Marshal

pending the Final Revocation Proceedings before the United States District Judge.

         SO ORDERED, this the 14th day of September, 2020.


                                                     /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE
